THE THIRTEENTH COURT OF APPEALS

                                   13-20-00111-CV


                          VICTOR HUGO GRACIA ROMAN
                                      v.
                           MYRNA ELIZABETH HERRERA


                                  On Appeal from the
                    370th District Court of Hidalgo County, Texas
                        Trial Court Cause No. F-3762-14-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellee.

      We further order this decision certified below for observance.

April 8, 2021